Citation Nr: 1324450
Decision Date: 08/01/13	Archive Date: 09/24/13

DOCKET NO.  10-49 232	)        DATE AUG 01 2013

On appeal from the Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right knee.

2. Entitlement to a compensable evaluation for residuals of a right knee injury with anterior cruciate ligament and meniscal tears.

REPRESENTATION 

Appellant represented by:   Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from October 1988 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in March 2011 before the undersigned Veterans Law Judge at a Travel Board hearing; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Additional development is needed prior to further disposition of the claim. The Veteran was last afforded a VA examination for his right knee disability in September 2008, more than four years ago. Additionally, the record shows that the Veteran underwent surgery in September 2009, but it does not appear that he was reexamined following that surgery. Furthermore, the Veteran testified at the March 2011 hearing that his right knee slides out of place and that the pain continues after he slides it back into place.

Because there may have been changes in the Veteran's condition, the Board finds that a new examination of the right knee is needed to fully and fairly evaluate the Veteran's claims for increased ratings. Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment

-2-

of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA treatment records to July 2009 have been associated with the claims file. The RO should attempt to obtain all relevant VA treatment records dated from July 2009 to the present, while the claim is in remand status. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for his service-connected right knee disabilities. After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file. Furthermore, relevant VA treatment records from July 2009 to the present should be obtained from the Altoona VA Medical Center. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current severity of his right knee disabilities. The examiner must review the claims folder in conjunction with the examination. All indicated tests should be performed and the results reported. The examiner should also describe any functional loss pertaining to the service-connected right knee disabilities due to pain or weakness, and should document all

-3-

objective evidence of those symptoms.

3. After the above has been completed, readjudicate the claims. If the decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response. Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-4-





